                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


JAMES COMPTON                                                      CIVIL ACTION

VERSUS                                                             NO. 17-2258

MONCLA COMPANIES, LLC                                              SECTION: M (4)

                                        ORDER & REASONS

        Before the Court are two motions in limine by defendant Moncla Marine Operations,

L.L.C.1 (“Moncla”) to exclude plaintiff’s purported experts Gregg S. Perkin2 and David Paulus.3

Plaintiff James Compton responds in opposition.4 Having considered the parties’ memoranda,

the record, and the applicable law, the Court issues this Order & Reasons denying both motions.

I.      BACKGROUND

        This matter concerns a maritime personal injury. The Rig #103 The Gator is a workover

barge owned and/or operated by Moncla.5 On February 29, 2016, Compton was working aboard

The Gator as a Jones Act seaman employed by Moncla when he “experienced an accident which

resulted in serious painful injuries to his head, back, neck and other parts of his body.”6

Compton’s complaint does not elaborate on the circumstances of the accident, but the motions

presently before the Court indicate that Compton was hit on the head by a falling object.7

Compton alleges that Moncla’s negligence and the unseaworthiness of The Gator caused the




        1
          Plaintiff’s amended complaint replaced the original defendant Moncla Companies, LLC with the proper
defendant Moncla Marine Operations, L.L.C. R. Doc. 6.
        2
          R. Doc. 46.
        3
          R. Doc. 47.
        4
          R. Docs. 51 & 52.
        5
          R. Doc. 1 at 2.
        6
          Id.
        7
          See R. Docs. 46-1, 47-1, 51 & 52.
accident.8   Compton also alleges that he is entitled to maintenance and cure, along with

attorney’s fees and punitive damages for Moncla’s failure to make those payments.9

       At trial, Compton intends to offer Gregg S. Perkin, P.E., as an expert in marine safety to

aid the jury in determining the cause of the accident.10 Compton also intends to present David

Paulus, Ph.D., as an expert in engineering to discuss the forces involved when a falling object

hits a person.11 Moncla filed the instant motions in limine arguing that Perkin’s and Paulus’s

testimony should be excluded for failure to meet the Daubert standard.

II.    LAW & ANALYSIS

       A.       Daubert Standard

       A district court has discretion to admit or exclude expert testimony under the Federal

Rules of Evidence. General Elec. Co. v. Joiner, 522 U.S. 136, 139 (1997). In Daubert v.

Merrell Dow Pharm., 509 U.S. 579, 589 (1993), the Supreme Court held that Rule 702 requires a

district court to act as a gatekeeper to ensure that “any and all scientific testimony or evidence

admitted is not only relevant, but reliable.” Rule 702 of the Federal Rules of Evidence provides:

               A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if:

                (a) the expert’s scientific, technical, or other specialized knowledge will
                help the trier of fact to understand the evidence or to determine a fact in
                issue;

                (b) the testimony is based on sufficient facts or data;

                (c) the testimony is the product of reliable principles and methods; and

                (d) the expert has reliably applied the principles and methods to the facts
                of the case.


       8
         R. Doc. 1 at 2-3.
       9
         Id. at 3-5.
       10
          R. Doc. 51-1.
       11
          R. Doc. 52-1.

                                                  2
Fed. R. Evid. 702.

       The reliability inquiry requires a court to assess whether the reasoning or methodology

underlying the expert’s testimony is valid. See Daubert, 509 U.S. at 592-93. In Daubert, the

Supreme Court listed several non-exclusive factors for a court to consider in assessing reliability:

(1) whether the theory has been tested; (2) whether the theory has been subjected to peer review

and publication; (3) the known or potential rate of error; and (4) the general acceptance of the

methodology in the scientific community. Id. at 593-95. However, a court’s evaluation of the

reliability of expert testimony is flexible because “[t]he factors identified in Daubert may or may

not be pertinent in assessing reliability, depending on the nature of the issue, the expert’s

particular expertise, and the subject of his testimony.” Kumho Tire Co. v. Carmichael, 526 U.S.

137, 150 (1999). In sum, the district court must ensure “that an expert, whether basing testimony

upon professional studies or personal experiences, employs in the courtroom the same level of

intellectual rigor that characterizes the practice of an expert in the relevant field.” Id. at 152.

The party offering the testimony must establish its reliability by a preponderance of the evidence.

See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).

       Next, the district court must determine whether the expert’s reasoning or methodology

“fits” the facts of the case and whether it will assist the trier of fact to understand the evidence,

i.e., whether it is relevant. Daubert, 508 U.S. at 591. An expert’s testimony is not relevant and

may be excluded if it is directed to an issue that is “well within the common sense understanding

of jurors or requires no expert testimony.” Vogler v. Blackmore, 352 F.3d 150, 156 (5th Cir.

2003). Further, an expert cannot make “legal conclusions reserved for the court,” credit or

discredit witness testimony, or “otherwise make factual determinations reserved for the trier of




                                                 3
fact.” Highland Capital Mgmt., L.P. v. Bank of Am., N.A., 574 F. App’x 486, 491 (5th Cir.

2014).

         Rule 702 also requires that an expert be properly qualified. Generally, if there is some

reasonable indication of qualifications, the district court may admit the expert’s testimony, and

then the expert’s qualifications become an issue for the trier of fact. Rushing v. Kan. City S. Ry.,

185 F.3d 496, 507 (5th Cir. 1999), superseded in part by statute on other grounds as noted in

Mathis v. Exxon Corp., 302 F.3d 448, 459 n.16 (5th Cir. 2002). A witness qualified as an expert

is not strictly confined to his area of practice but may testify regarding related applications; a

lack of specialization goes to the weight, not the admissibility of the opinion. Cedar Lodge

Plantation, L.L.C. v. CSHV Fairway View I, L.L.C., 753 F. App’x 191, 195-96 (5th Cir. 2018)

(quotations and citations omitted).

         B.       Moncla’s Motion In Limine to Exclude Perkin

         Perkin is a professional mechanical engineer with over 48 years of experience.12 He

holds himself out as an expert in the safety of oil-and-gas facilities.13 Perkin has been an

instructor on many topics related to oil drilling and has worked in the offshore and onshore

drilling industry.14 Further, he is a member of numerous professional associations related to

petroleum engineering.15 Compton hired Perkin to testify as a safety expert. In his report,

Perkin explains how he thinks the accident happened based on his review of the evidence and his

engineering expertise, and opines that: (1) Compton was conducting his job duties properly; (2)

poor maintenance and inspection of the catline and its rigging, improper make-up of the catline’s

rigging equipment, and the state of the catline or its components being in a bind or being over-


         12
            R. Doc. 46-6 at 1.
         13
            Id.
         14
            Id. at 1-2.
         15
            Id. at 3.

                                                 4
pulled could have caused the accident; (3) Moncla should have ensured that its equipment was

safe and failed to do so; (4) Moncla should have conducted monthly inspections to ensure that

the hoisting and rigging lines and equipment were properly configured and fit for their purposes;

and (5) Moncla could have used a simpler rigging system.16

       Moncla argues that Perkin should not be permitted to testify as an expert in maritime

safety because his opinions have not been tested or subjected to peer review, contain conclusory

allegations that are not supported by methodology or reasoning, and fail to identify the particular

action or inaction by Moncla that is being criticized.17 Moncla also argues that Perkin has

insufficient experience to testify as an expert in drilling safety and that this Court should exclude

his testimony because other courts have.18

       Compton argues that Perkin is qualified to testify as a safety expert because he has

experience working in the oil drilling industry and can explain the environment and operations to

the jury.19 Compton contends that Perkin’s testimony is relevant, reliable, and necessary because

nobody knows or has testified to exactly how the accident occurred and Perkin can use his

expertise to explain several theories of what likely happened.20 Further, Compton argues that

this Court should not exclude Perkin simply because other courts have excluded some of his

testimony, as each and every case must be viewed independently and on its own facts.21

       Perkin’s education and experience appear to qualify him to testify as an expert in drilling

safety. Compton notes that Moncla has not yet deposed Perkin, so the Court is not in a position

to make a fully-informed ruling on his qualifications at this juncture. Moncla can traverse his



       16
          R. Doc. 46-5 at 1-39.
       17
          R. Doc. 46-1 at 7.
       18
          Id. at 8-10.
       19
          R. Doc. 51 at 8 & 12-13.
       20
          Id. at 8-13.
       21
          Id. at 13-14.

                                                 5
qualifications at trial, and the Court will be able to make a conclusive determination at that time.

Moreover, without the benefit of deposition testimony, the Court cannot now assess fully

whether each of Perkin’s opinions is relevant and reliable, although they appear to be.

Significantly, Perkin does employ the same methodology used by Moncla’s own expert. To the

extent Moncla questions the content of and support for the opinions or reasoning set out in

Perkin’s report, Moncla will have an opportunity to explore these issues at trial through cross-

examination of Perkin and the presentation of countervailing testimony. Moreover, “questions

relating to the bases and sources of an expert’s opinion affect the weight to be assigned that

opinion rather than its admissibility and should be left for the jury’s consideration.” Primrose

Operating Co. v. Nat’l Am. Ins. Co., 382 F.3d 546, 562 (5th Cir. 2004) (emphasis in original;

citation omitted). Further, whether Perkin was excluded in another, unrelated case, has no

bearing on whether his testimony in this case is admissible. As such, Moncla’s motion to

exclude Perkin is DENIED.

       c.       Moncla’s Motion In Limine to Exclude Paulus

       Paulus, who has a Ph.D. in mechanical engineering and many years of experience

working in the field with an emphasis on biomechanical analysis, was hired by Compton as an

expert in engineering.22 Paulus inspected Compton’s hard hat and saw that it had an indentation

where the falling object hit Compton.23 In rendering his opinions, Paulus assumed that the dent

in the hard hat must have popped out because Compton had a large cut on his head after the

accident.24 Paulus conducted tests with a dummy, a hard hat of the same make as Compton’s,

and objects of different weights, dropped from different heights, to determine the likely force



       22
          R. Doc. 47-2.
       23
          Id. at 6-7.
       24
          Id. at 6-8.

                                                 6
with which the object struck Compton.25 After conducting his investigations, Paulus opined “to

a reasonable degree of engineering certainty”:

       1.       Based on the testing [he] performed, the hard hats were able to be
                significantly indented from a falling weight without cracking, and such
                indentations may “pop out” after impact with negligible evidence from the
                indentation. Thus, the Moncla hard hat presented as evidence may have
                also undergone significant indentation during impact.

       2.       Based on testimony by Mr. Compton and a report and conversation with
                Professional Engineer Gregg Perkin, the 2.5 lb crudely fabricated steel
                connector presented as evidence may have only been part of the mass that
                fell on Mr. Compton.

       3.       Based on engineering calculations, a 4 lb weight falling 20 ft onto a
                person’s head while wearing a hard hat would more likely than not have
                sufficient energy to cause a head acceleration of approximately 95 g’s.

       4.       In light of the three previously stated opinions, it is more likely than not
                that the significant and life altering injuries Mr. Compton incurred were
                caused by a mass falling on his hard hat while working for Moncla Marine
                Companies.26

       Although Moncla concedes that Paulus is qualified to testify as an expert in engineering,

it argues that the Court should exclude Paulus’s testimony because (1) he did not test the hard hat

Compton was wearing, (2) the 2.5 lb. steel connector used in Paulus’s tests was not what hit

Compton, (3) Paulus does not know what hit Compton or its weight, and (4) the dummy may not

have been positioned correctly.27 Moncla also argues that Paulus did not review any medical

records and is not qualified to testify as to medical causation.28

       In opposition, Compton argues that Paulus’s opinions are relevant and reliable because he

was calculating the forces that would cause a hard hat to be dented when an object is dropped on




       25
          Id. at 6-16.
       26
          Id. at 17.
       27
          R. Doc. 47-1 at 3-7.
       28
          Id. at 4 & 6.

                                                  7
it.29 Compton argues that Paulus did not test Compton’s actual hard hat, but rather another one

of the same make and model, so as to preserve Compton’s hard hat intact as evidence for the jury

to observe at trial.30 Also, Compton contends that Moncla is to blame for Paulus not having the

actual object that hit Compton (said to be a counterweight) because Moncla’s employees failed

to preserve this evidence after the accident.31 Finally, Compton concedes that Paulus is not

qualified to offer opinions on medical causation and will not do so.32

       Paulus’s education and experience as a mechanical engineer qualify him to testify as an

expert engineer. His opinions concerning indentation of the hard hat, the weight of the object

involved, and the force of the blow to Compton’s head are well within the ambit of his expertise

and are relevant and reliable. To the extent Moncla questions otherwise the content of and

support for Paulus’s report, including the bases and sources of his opinions, Moncla can address

its concerns at trial through cross-examination of Paulus and the presentation of countervailing

testimony, as those issues go to the weight, not the admissibility, of Paulus’s testimony. See

Primrose Operating, 382 F.3d at 562. As such, Moncla’s motion to exclude Paulus is DENIED.

III.   CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Moncla’s motion in limine to exclude the expert testimony of

Perkin (R. Doc. 46) is DENIED.

       IT IS FURTHER ORDERED that Moncla’s motion in limine to exclude the expert

testimony of Paulus (R. Doc. 47) is DENIED.




       29
          R. Doc. 52 at 8-11.
       30
          Id.
       31
          Id.
       32
          Id. at 11.

                                                 8
New Orleans, Louisiana, this 2nd day of April, 2019.




                                           ________________________________
                                           BARRY W. ASHE
                                           UNITED STATES DISTRICT JUDGE




                                       9
